MILLS, Judge.
This is an appeal from an order of the trial court granting attorney’s fees to Dono-hoe, who, pursuant to Section 27.53(3), Florida Statutes (1979), was appointed to represent an indigent defendant in a criminal case. We affirm.
After representation ended, Donohoe filed a motion requesting $3,986.00 in attorney’s fees. Concluding that this amount was excessive, the trial court granted $3,300.00.
Donohoe contends that the trial court erred in refusing to grant him $3,986.00. This contention is without merit. Counsel appointed pursuant to Section 27.-53(3), Florida Statutes (1979), are not entitled to a fee as a matter of right. The grant or denial of a fee rests in the sole discretion of the trial court. Gant v. State, 216 So.2d 44 (Fla. 1st DCA 1968).
Donohoe’s contention that the trial court abused its discretion in refusing to grant a rehearing without explanation is likewise without merit. Stoner v. W. G., Inc., 300 So.2d 268 (Fla. 2d DCA 1973).
AFFIRMED.
BOOTH and THOMPSON, JJ., concur.